Case 2:21-cv-00137-RCY-RJK Document 80 Filed 07/23/21 Page 1 of 4 PageID# 8129




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


                                                §
  CENTRIPETAL NETWORKS, INC.,                   §
                                                §
          Plaintiff,                            §
                                                §
  v.                                            §
                                                §
  PALO ALTO NETWORKS, INC.,                          Civil Action No. 2:21-cv-00137-RCY-RJK
                                                §
          Defendant.                            §
                                                §
                                                §
                                                §
                                                §

       PALO ALTO NETWORKS, INC.’S SECOND UPDATED NOTICE OF FILING OF
        INTER PARTES REVIEW PETITIONS CONCERNING ASSERTED PATENTS

         Defendant Palo Alto Networks, Inc. (“PAN”), hereby notifies the Court that as of July 23,

 2021, it has filed a total of twelve (12) petitions with the Patent Trial and Appeal Board (“PTAB”)

 requesting institution of Inter Partes Review (“IPR”) proceedings with regard to eleven of the

 thirteen patents asserted in the Amended Complaint (the “Asserted Patents”). Specifically, PAN

 has filed IPRs with respect to all claims of the ‘343, ‘266, ‘437, ‘126, ‘028, ‘380, ‘903, ‘573, ‘246,

 ‘906 and ‘899 Asserted Patents. PAN expects to file a petition for IPR with respect to all claims

 of the ‘413 patent, which was asserted in the original Complaint, by July 23, 2021, and to file a

 petition for IPR with respect to all claims of the ‘797 patent, which was first asserted in the

 Amended Complaint, by July 30, 2021. PAN will, after all the IPR filings are complete, provide

 a chart summarizing pending IPR filings and the corresponding deadlines for preliminary

 responses and institution decisions, to the extent known.

         On July 9, 2021, PAN filed its Motion to Stay this litigation pending resolution of the IPRs,

 and its Memorandum in Support. ECF Nos. 66, 67.
Case 2:21-cv-00137-RCY-RJK Document 80 Filed 07/23/21 Page 2 of 4 PageID# 8130




  Dated: July 23, 2021                    Respectfully submitted,

                                          PALO ALTO NETWORKS, INC.
                                          By Counsel

                                          By: /s/ Robert W. McFarland
                                          Robert W. McFarland (VSB No. 24021)
                                          MCGUIREWOODS LLP
                                          101 W. Main Street, Suite 9000
                                          Norfolk, Virginia 23510
                                          Telephone: (757) 640-3716
                                          Facsimile: (757) 640-3966
                                          E-mail: rmcfarland@mcguirewoods.com

                                          David E. Finkelson (VSB No. 44059)
                                          MCGUIREWOODS LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219-3916
                                          Telephone: (804) 775-1000
                                          Facsimile: (804) 775-1061
                                          E-mail: dfinkelson@mcguirewoods.com

                                          Brett C. Govett (Admitted Pro Hac Vice)
                                          Jacqueline Baker (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          2200 Ross Avenue, Suite 3600
                                          Dallas, Texas 75201
                                          Telephone: (214) 855-8000
                                          brett.govett@nortonrosefulbright.com
                                          jackie.baker@nortonrosefulbright.com

                                          Richard Zembek (Admitted Pro Hac Vice)
                                          Eric Hall (Admitted Pro Hac Vice)
                                          Daniel Leventhal (Admitted Pro Hac Vice)
                                          Daniel Prati (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          1301 McKinney Street, Suite 5100
                                          Houston, Texas 77010
                                          Telephone: (713) 651-5151
                                          richard.zembek@nortonrosefulbright.com
                                          eric.hall@nortonrosefulbright.com
                                          daniel.leventhal@nortonrosefulbright.com
                                          daniel.prati@nortonrosefulbright.com




                                      2
Case 2:21-cv-00137-RCY-RJK Document 80 Filed 07/23/21 Page 3 of 4 PageID# 8131




                                          Stephanie DeBrow (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          98 San Jacinto Boulevard, Suite 1100
                                          Austin, Texas 78701
                                          Telephone: (512) 474-5201
                                          stephanie.debrow@nortonrosefulbright.com

                                          James R. Batchelder (Admitted Pro Hac Vice)
                                          Andrew T. Radsch (Admitted Pro Hac Vice)
                                          ROPES & GRAY LLP
                                          1900 University Avenue, 6th Floor
                                          East Palo Alto, CA 94303
                                          Telephone: (650) 617-4000
                                          james.batchelder@ropesgray.com
                                          andrew.radsch@ropesgray.com

                                          Josef Bryks Schenker (Admitted Pro Hac
                                          Vice)
                                          ROPES & GRAY LLP
                                          1211 Avenue of the Americas
                                          New York, NY 10036
                                          Telephone: (212) 596-9000
                                          josef.schenker@ropesgray.com




                                      3
Case 2:21-cv-00137-RCY-RJK Document 80 Filed 07/23/21 Page 4 of 4 PageID# 8132




                                     CERTIFICATE OF SERVICE

           I hereby certify that on July 23, 2021, I electronically filed the foregoing with the Clerk of

 Court using the CM/ECF system, which will send a notification of such filing to all counsel of

 record.


                                                         By: /s/ Robert W. McFarland
                                                         Robert W. McFarland (VSB No. 24021)
                                                         MCGUIREWOODS LLP
                                                         101 W. Main Street, Suite 9000
                                                         Norfolk, Virginia 23510
                                                         Telephone: (757) 640-3716
                                                         Facsimile: (757) 640-3966
                                                         E-mail: rmcfarland@mcguirewoods.com




                                                     4
